Case 1:20-cv-03244-CMA-NYW Document 11 Filed 03/01/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-3244-CMA

  IOU CENTRAL, INC.
  d/b/a IOU FINANCIAL, INC.,

        Plaintiff,
  vs.

  NANCY LYNN BLISS

       Defendant.
  ______________________________________________________________________

    UNOPPOSED MOTION FOR EXTENSIONS OF TIME AND FOR CONTINUANCE
  ______________________________________________________________________

        Per Fed. R. Civ. P. 6 and D.C. Colo. LCiv.R. 7.1, Plaintiff IOU moves for

  extensions of time and a continuance, incorporating its Complaint [Doc 1].

                                      STATEMENT OF FACTS

        1.      Plaintiff filed suit in Georgia federal court on the defaulted loan at issue

  against Intercom, Inc., Kent Bliss and Defendant Nancy Bliss, with relief as to their

  fraudulent sale of Texas property, ND of Ga. Case No. 1:19-cv-04595-TWT, filed there

  per loan forum clauses [Georgia Case] who were served [Doc 1: Complaint, ¶ 8-37]

        2.      On 1/27/20, Kent Bliss bankrupted during the Georgia Case, who received

  a discharge on 7/8/20, ND of Texas, Case No. 20-30247 [Doc 1: ¶ 3].

        3.      On 1/26/20, Intercom filed Chapter 11 bankruptcy, ND of TX, Case No.

  20-30243 voluntarily dismissed by that party and its counsel on 11/2/20 as a bad-faith

  bankruptcy which lacked ability to reorganize, against which the Georgia Case could

  then proceed [Doc 1: ¶ 4].
Case 1:20-cv-03244-CMA-NYW Document 11 Filed 03/01/21 USDC Colorado Page 2 of 4




         4.     During the Georgia suit, Defendant Bliss sold the Texas Property and

  used its proceeds to purchase Colorado realty, requiring this case [Doc 1: Complaint].

         5.     However, during this case, Bliss then sold the Colorado Property to a third

  party, subject to a lis-pendens as to that property in the local land records, referencing

  this case, requiring Plaintiff’s joinder of this additional party-defendant, Bev Nour Eldin,

  Trustee for the Bev. Nour Eldin Trust in this case.

         6.     Plaintiff also required clarification as to the status of the bankruptcies to

  ensure this case and the Georgia Case could proceed before taking further action.

         7.     Plaintiff moved to drop Kent Bliss from the Georgia Case and to transfer

  that case to this Court, which will then move to consolidate both cases when transfer is

  complete. Transfer is expected this week, averting issues with pending cases in both

  jurisdictions. Consolidation also resolves service as to Nancy Bliss and Intercom, which

  were already served in the Georgia Case.

         8.     Accordingly, Plaintiff requests a short extension of time until 4/5/21 to

  effect transfer and consolidation of the Georgia Case with this case; serve Defendants

  as needed; with a continuance of the 3/3/21 hearing [Doc 10], until 4/5/21.

         9.     This relief will not prejudice any party, as the Defendants have not yet

  appeared and will provide an efficient use of judicial resources in resolving these issues.

         10.    A proposed order is attached as Exhibit 1.
Case 1:20-cv-03244-CMA-NYW Document 11 Filed 03/01/21 USDC Colorado Page 3 of 4




                                        MEMORANDUM

         The Court has authority to grant this relief. Landis v. N. Am. Co., 299 U.S. 254

  (1936) [it is “incidental to the power inherent in every court to control the disposition of

  the causes on its docket with economy of time and effort for itself, for counsel, and for

  litigants”] The Court may grant leave for good cause. Pioneer v. Brunswick, 507 U.S.

  395 (1993). Good cause is shown for the relief, as extensions of time and continuances

  may be granted if doing so is economical and efficient, until it is clear if or how the case

  will proceed. Wells v. Smith, LEXIS 170086 * 13 (D. Colo. 2014) [stayed discovery

  pending outcome of motions to dismiss]

         Consolidation is also supported per Fed. R. Civ. P. 42, providing for consolidation

  of cases with common questions of law or fact. See L.R. 42.1 providing that judge with

  older-numbered case will determine a motion for consolidation] Eco-Site v. City of

  Pueblo, LEXIS 59854 (D. Colo. 2018) [consolidated cases per common questions of

  fact, same parties, same counsel and same issues, with identical claims, significant

  commonalities requiring consolidation] These factors are met in here when the Georgia

  case is transferred to this Court, requiring its consolidation with this case, which may

  render the current conference moot.

                                         CONCLUSION

         WHEREFORE, Plaintiff respectfully prays for the following relief:

         (a)    A short extension of time until 4/5/21 to effect transfer and consolidation of

  the Georgia Case with this case; serve Defendants as needed; with a continuance of

  the 3/3/21 hearing [Doc 10], until 4/5/21; and

         (b)    All other just and proper relief.
Case 1:20-cv-03244-CMA-NYW Document 11 Filed 03/01/21 USDC Colorado Page 4 of 4




                              CERTIFICATE OF CONFERENCE

        Per D.C. Colo. LCiv.R. 7.1, I certify this Motion is unopposed as the Defendant

  has not yet appeared in this case or the Georgia Case, with whom I could not confer.

        Respectfully submitted this 1st day of March 2021.

                      By:   /s/Paul G. Wersant
                            Paul G. Wersant
                            Georgia Bar No. 748341
                            3245 Peachtree Parkway, Suite D-245
                            Suwanee, Georgia 30024
                            Telephone: (678) 264-2358
                            Email: pwersant@gmail.com
                            Attorney for Plaintiff
                            File No. 135329
